Citation Nr: 1732176	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 25, 2016 and in excess of 50 percent thereafter.

 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board video-conference hearing before a Veterans Law Judge in his June 2013 but he subsequently withdrew the request.  

In April 2015, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the Board's denial of a higher initial rating for PTSD to the United States Court of Appeals for Veterans Claims (Court) which, in March 2016, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In May 2016 the Board remanded this case for further development; in October 2016 the RO then increased the rating for the Veteran's PTSD to 50 percent effective June 25, 2016.  


FINDINGS OF FACT

1.  Since April 9, 2010, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity, but without occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.

2.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.

CONCLUSIONS OF LAW

1.  Effective April 9. 2010, the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating for PTSD

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment. 
38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts and Analysis

The Veteran believes that his PTSD is not adequately compensated by the assigned ratings.  In this regard, the Veteran submitted a statement in September 2010 in which he stated that he has a tendency for road rage, which scares him, and he feels "his PTSD is getting harder and harder to control."  In addition, his representative submitted a June 2017 brief stating that "[t]he [V]eteran believes that the severity of his PTSD symptoms warrants an evaluation in excess of 50 percent" and "hinders his ability for employment."  

The Veteran was first examined in regard to this claim in September 2010.  The examiner noted that the Veteran reported that his anti-anxiety medication was not effective.  The Veteran also reported a long history of social impairment and that he has "very few close friends."  The Veteran also reported struggling to work for a company and quitting to work on his own, but that he had problems with his courier business due to incidents of road rage.  The examiner noted that the Veteran appeared to be anxious, agitated, and fearful and to have difficulty concentrating.  The examiner found the Veteran's immediate, recent, and remote memory to be mildly impaired.  He also found that the Veteran exhibited a restricted range of affect, marked diminished interest or participation in significant activities, hypervigilance, irritability, and intermittent persecutory delusions.  However, the examiner found that the Veteran did not exhibit homicidal or suicidal ideation, illogical speech, near-continuous panic or depression, or neglected personal hygiene.  The examiner concluded that the Veteran's PTSD caused him moderate impairment in psychosocial functioning and rated the Veteran's GAF at 57.

Thereafter, the Veteran was examined again by VA in regard to this claim in April 2013.  The Veteran told the examiner that he continued to live alone, but that he saw his mother on a regular basis and has a few friends.  The Veteran also told the examiner about an incident of road rage he experienced in the 1990's when he threatened another driver with a gun and was stopped by the police.  The examiner noted that the Veteran sought treatment for increased anxiety due to traffic in 2006, but was not diagnosed with PTSD at that time.  The examiner found the Veteran to be appropriately groomed with normal speech and good memory, concentration, insight, and judgment.  The examiner reported symptoms of depressed mood, anxiety, suspiciousness, feelings of detachment or estrangement from others, hypervigilance, and exaggerated startle response.  The Veteran denied suicidal and homicidal ideation.  The examiner rated the Veteran's GAF at 60 and estimated his condition caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran was examined by VA in June 2016.  The Veteran reported that he lives alone, but that he takes care of his mother and associates with friends once a week.  The Veteran also reported having three confrontations with other drivers while working as a courier, including showing a gun to another driver during one incident.  He further reported difficulty establishing and maintaining dating relationships and close friendships.  The examiner found the Veteran to be well groomed, logical, and goal directed with a normal affect and without signs of major psychopathology.  He also found that the Veteran's attention and memory were intact and that he was oriented to person, place, time, and purpose.  The examiner reported that the Veteran had symptoms of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, sleep disturbance, anxiety, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

While the Veteran's post-service VA treatment records also contain treatment reports in regard to his PTSD, the records do not include comprehensive assessments as detailed as those found in his VA examination reports.

Based on the above evidence, and resolving all doubt in the Veteran's favor, the Board finds that an increased rating to 50 percent is warranted for the entire period on appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, the evidence shows the Veteran's PTSD has been 50 percent disabling since the date of service connection rather than the June 2016 VA examination.  

However, at no point throughout the appeal did the Veteran's PTSD warrant a rating in excess of 50 percent.  In this regard, none of the VA examiners evaluated the Veteran's PTSD at or above the level of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which would warrant an increased rating of 70 percent.  The September 2010 VA examiner rated the Veteran's GAF at 57 and the April 2013 examiner rated his GAF at 60, both of which are indicative of moderate rather than serious symptoms.  In addition, at no point has the Veteran's PTSD been found to exhibit symptomatology indicative of a 70 percent evaluation.  Specifically, the Veteran has not exhibited suicidal ideation, obsessional rituals, intermittently illogical speech, near-continuous panic or depression, spatial disorientation, neglect of personal appearance or hygiene, or an inability to establish and maintain effective relationships.  While the VA examiners noted the Veteran has problems with personal relationships, they have also noted that he has continued to maintain positive relationships with his mother and at least a few friends.  In addition, the Veteran has reported experiencing "road rage" on three occasions.  While these incidents indicate some level of impaired impulse control, there is no indication that these incidents ever escalated into actual violence.  Furthermore, the VA examiners all found that the Veteran does not exhibit homicidal ideation. 

In sum, when resolving all doubt in the Veteran's favor, the preponderance of the evidence supports a rating of 50 percent, but no higher, for the Veteran's service-connected PTSD since the date of service connection.  38 U.S.CA. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

II. Entitlement to a TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts and Analysis

The Veteran's sole service-connected disability is his PTSD, which is rated as 50 percent disabling.  Therefore, he has not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

The question that remains is whether the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  Here, the record does not show that Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.

The Veteran reports that his PTSD prevents him from working.  In this regard, the Veteran submitted a statement in September 2010 in which he reported he blocked out his past to the extent that he could not remember how much time he missed from work due to his PTSD.  In addition, in his September 2016 TDIU application, the Veteran reported that he left his last job due to his PTSD.  On this form he also reported his highest educational attainment was graduating high school and working as a courier from April 2000 until March 2010.

The Veteran told the September 2010 VA examiner that he had complications at work due to his PTSD and, as noted above, the examiner found that the Veteran experiences moderate impairment in psychosocial functioning.  During the Veteran's April 2013 VA examination the Veteran reported being self-employed his whole life.  He stated that he did automobile detailing for 16 years before working as a courier.  The Veteran told the June 2016 VA examiner that, during his time as a courier, he had difficulty with his anger due to traffic.  The Veteran also told this examiner that he washes boats twice a month during the winter to earn extra money.  The examiner found that the Veteran had decreased reliability and productivity in terms of interacting socially.

Although the Veteran's employment prospects are limited due to his PTSD, he is not unable to secure or follow a substantially gainful occupation as a result of such disability.  As discussed above, VA examiners have described the Veteran's difficulty in interacting with others.  In addition, the Veteran's past incidents of road rage likely prevent him from employment requiring operation of a motor vehicle.  However, the Veteran does not have any service-connected physical disabilities.  In addition, the Veteran has a high school education and professional experience detailing automobiles and cleaning boats.  Under these circumstances, the Board finds the Veteran is capable of employment involving manual labor that does not require operating a motor vehicle or engaging in extensive interaction with others.  

The Board is sympathetic to the Veteran's assertions regarding the impact his PTSD has on him, both professionally and personally.  However, those problems are compensated by his current schedular rating for PTSD.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his service-connected PTSD causes some economic impairment, which also is taken into account in the assigned rating, which contemplates his level of occupational impairment. 

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's PTSD does not preclude his performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Therefore, because the evidence of record does not show functional impairment caused by the Veteran's service-connected PTSD results in an inability to secure and maintain a substantially gainful occupation, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 50 percent for PTSD, but not higher, is granted from April 9, 2010, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to the award of a TDIU is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


